DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-15 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 05/27/2020 has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving part” in claim 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s specifications, “driving part” has been recited to include a motor and a gear. Therefore, “driving part” has been interpreted to be a motor and gear or their equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “extends in a different form” in Claim 10, line 13 renders the claim indefinite because it is not clear what is meant by the phrase. For the purposes of examination, “extends in a different form” has been construed to be extends in a different direction.

B) Claims 11-14 are also rejected due to their dependency on Claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN205897474U to Li.

A) As per Claim 1, Li teaches an air conditioner (Li: Figure 1) comprising: 
a housing including a discharge path, a first discharge wall forming the 5discharge path, and a second discharge wall arranged at a side opposite to the first discharge wall (Li: Figure 1, discharge path 3 with upper and lower wall); and 
an airflow controller including a guide configured to move between a first location provided at an inside of the first discharge wall and a second location protruding outside of the first discharge wall (Li: Figures 1-2, Item 5 extends and retracts from first wall).

B) As per Claim 2, Li teaches that the airflow controller further includes a driving part configured to generate a rotary power and a rotating member provided to be rotated by the driving part (Li: Figure 4, motor turning Item 11 & Item 11), 


C) As per Claim 15, Li teaches that a discharge port formed by the 20discharge path includes a ring shape,
the guide includes a first guide member, a second guide member, and a third guide member arranged along a circumferential direction of the discharge port, 
the rotating member includes a first rotating member configured to move the first guide member, a second rotating member configured to move the second guide 48member, and a third rotating member configured to move the third guide member, and 
the driving part includes a first driving part configured to rotate the first rotating member, a second driving part configured to rotate the second rotating 5member, and a third driving part configured to rotate the third rotating member (Li: Figure 4, four total sets of motor, gear & guide).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-11 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Four-Follower Face Cam Mechanism to Mechanisms X.

A) As per Claim 3, Li teaches all the limitations except that the rotating member includes a guide rail configured to press the guide toward the second discharge wall or press the guide toward the inside of the first discharge wall in accordance with rotation of the 20rotating member, wherein the guide includes a guide protrusion inserted into the guide rail and moved by the guide rail.
However, Mechanisms teaches a rotating member (Mechanisms: blue circle with slot) includes a guide rail configured to press the guide toward the second discharge wall or press the guide toward the inside of the first discharge wall in accordance with rotation of the 20rotating member, wherein the guide includes a guide protrusion (Mechanism: yellow protrusion) inserted into the guide rail and moved by the guide rail.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Li by having the rotating member with guide, as taught by Mechanisms, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Li with these aforementioned teachings of Mechanisms with the motivation of being able to extend/retract all four guides with only one motor.

B) As per Claim 5, Li in view of Mechanism teaches that the rotating member has a ring shape (Mechanisms: blue circle), and the guide rail extends to alternately pass through a first area (Mechanisms: inner end of slot of blue circle) on the rotating member and a second area (Mechanisms: middle of slot on blue circle) arranged at a radial outer side of the first area on the rotating member, 15wherein the guide is disposed on the first location when the guide protrusion is disposed on the first area by the movement of the guide rail, and the 

C) As per Claim 6, Li in view of Mechanism teaches that the guide rail is provided to extend from a third area (Mechanisms: outer end of slot on blue circle extending the guide further outward) arranged at a radial outer side of the second area on the rotating member to the first area, wherein the guide, when the guide protrusion is disposed on the third area by the movement of the guide rail, is protruded further outward from the first 25discharge wall than when the guide protrusion is disposed on the second area.

D) As per Claim 7, Li in view of Mechanism teaches that the guide rail while rotating in one direction or an opposite direction along with rotation of the rotating member presses the guide protrusion such that the guide protrusion reciprocates between the first area 5and the second area (Mechanisms: bets shown as orange Item between extending outward as guides in Li do).

E) As per Claim 8, Li in view of Mechanism teaches that the airflow controller includes an auxiliary guide configured to guide a movement direction of the guide for the guide to perform a translation motion between the first location and the second location.

F) As per Claim 9, Li in view of Mechanism teaches that the guide includes a first guide member, a second guide member, and a third guide member arranged along a circumferential direction of the rotating member, wherein the rotating member includes a first guide rail that presses the first 15guide member toward the second discharge wall or presses the guide toward the inside of the first discharge wall, a second guide rail that presses the second guide member toward the second discharge wall or presses the guide toward the inside of the first discharge wall, and a third guide rail that presses the third guide member toward the second discharge wall or presses the guide toward the inside of the first 20discharge wall in accordance with rotation of the rotating member, and wherein the first guide member includes a first guide protrusion inserted into the first guide rail and moved by the guide rail; the second guide member includes a second guide protrusion inserted into the second guide rail and moved by the 

G) As per Claim 10, Li in view of Mechanism teaches that  5each of the first, second, and third guide rails extends to alternately pass through a first area on the rotating member and a second area arranged at a radial outer side of the first area on the rotating member, wherein each of the first, second, and third guide members is disposed on the first location when a corresponding one of the first, second, and third guide 10protrusions is disposed on the first area by the movement of the corresponding guide rail, each of the first, second, and third guide members is disposed on the second location when a corresponding one of the first, second, and third guide protrusions is disposed on the second area by the movement of the corresponding guide rail, and 15wherein each of the first, second, and third guide rail extends in a different form (4 total sets of guides attached to one protrusion of Mechanisms to move together in different directions).

H) As per Claim 11, Li in view of Mechanism teaches that the rotating member is provided to rotate in one direction and rotate in an opposite direction in a reciprocating manner, 20wherein each of the first, second, and third guide protrusions reciprocates between the first location and the second location at least one time while the rotating member performs one round of reciprocating rotation (4 total sets of guides attached to one protrusion of Mechanisms to move together in different directions).

I) As per Claim 13, Li in view of Mechanism teaches that the first guide rail has one end and 10an other end disposed in the first area, and is provided to pass through an area between the first area and the third area at least two times, and the second guide rail has one end and an other end disposed in the first area, and is provided to pass through the area between the first area and the third area at least four times (All protrusions can pass as many times as through all areas as time the mechanism is used).

J) As per Claim 14, Li in view of Mechanism teaches that at least one of the first, second, and third guide rails is provided in a closed loop shape (Mechanisms: slots are closed loops).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mechanisms as applied to claim 2 above, and further in view of US Patent Publication Number 2004/0031276 A1 to Cho.

A) As per Claim 4, Li in view of Mechanisms teaches all the limitations except that the airflow controller further includes a first gear portion configured to transmit the rotary power of the driving part to the rotating member, wherein the rotating member includes an inner circumferential portion, an 5outer circumferential portion, and a second gear portion arranged on the inner circumferential portion and engaged with the first gear portion, and the rotating member is provided to be rotated by engagement of the first gear portion and the second gear portion.
However, Cho teaches an airflow controller further includes a first gear portion (Cho: Figure 6, Item 57) configured to transmit the rotary power of the driving part to the rotating member, wherein the rotating member includes an inner circumferential portion, an 5outer circumferential portion, and a second gear portion (Cho: Figure 6, Item 56) arranged on the inner circumferential portion and engaged with the first gear portion, and the rotating member is provided to be rotated by engagement of the first gear portion and the second gear portion.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Li in view of Mechanisms by turning the rotating member with a gear mechanism, as taught by Cho, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Li in view of Mechanisms with these aforementioned teachings of Cho since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gear mechanism of Cho for the mechanism in Li in view of Mechanisms.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762